

CONVERTIBLE BRIDGE NOTE
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) AND APPLICABLE STATE SECURITIES LAWS. THIS NOTE HAS BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO OR FOR RESALE IN CONNECTION WITH
THE DISTRIBUTION THEREOF. THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH
RESPECT TO THE NOTE UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH DISPOSITION IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAW.


US $16,667.00
Newport Beach, California
 
[________], 2008

 
World Am, Inc. (the “Company”) hereby promises to pay to James H. Alexander (the
“Payee”), the sum of Sixteen Thousand Six Hundred Sixty-seven Dollars
($16,667.00) on [___________] (the "Maturity Date") as specified below.
 
1.       Interest. This Note shall not bear interest.
 
2.       Payment with Common Stock. At the Maturity Date, this Note shall be
converted into shares of the Common Stock of the Company at a price per share
equal to the market value of the Company’s common stock on the trading day
immediately prior to conversion. The market value of the Company’s common stock
on any trading day which is publicly traded on a national securities exchange
(including the NASDAQ Global Market) or a national quotation system shall be the
average of the highest and lowest prices at which that stock is sold on (A) the
principal exchange on which such common stock is then listed or admitted to
trading or on the NASDAQ Global Market, as applicable; or (B) if no sale takes
place on that day on such exchange or system, the average of the official
closing bid and asked prices for that stock.. No fractional shares of capital
stock shall be issued upon conversion of this Note. In lieu of the Company
issuing any fractional shares to the Payee upon the conversion of this Note, the
Company shall pay to the Payee the amount of outstanding principal that is not
so converted. Upon conversion of this Note, the Company shall be forever
released from all its obligations and liabilities under this Note.
 
3.       Payment in Cash. If the Company is unable to deliver the common stock
issuable upon conversion of this Note under Section 2 above in a form which can
be sold by the Payee immediately under Rule 144 of the Securities and Exchange
Commission, or any successor to that rule, the Company shall pay the principal
balance of this Note in cash in lieu of issuing common stock to the Payee.
 
4.       Assignment. Subject to the restrictions on transfer described in
Section 6 below, the rights and obligations of the Company and the Payee of this
Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
5.       Waiver and Amendment. The provisions of this Note may only be amended,
waived or modified upon the written consent of the Company and the Payee.
 
 
-1-

--------------------------------------------------------------------------------

 
 
6.       Transfer of this Note. This Note cannot be transferred by the Payee
without the prior written consent of the Company.
 
7.       Notices. All notices which are required to be given pursuant to this
Note shall be in writing and shall be delivered by certified mail, return
receipt requested, first class postage prepaid, or sent by a recognized
overnight delivery service, with receipt acknowledged or by facsimile, with a
copy thereof sent by one of the means designated hereunder. Notices shall be
deemed to have been given at the time delivered and shall be addressed as
follows or to such other address as a party may designate by proper notice
hereunder:
 
If to Payee:
James H. Alexander
 
c/o Denis H. Mark, Esq.
 
Waller & Mark, PC
 
5105 DTC Parkway, Suite 450
 
Denver, CO 80202





If to the Company:
World Am, Inc.
 
4340 Von Karman Avenue, Suite 200
 
Newport Beach, CA 92660
 
Attn: Chief Executive Officer





8.       No Shareholder Rights. Nothing contained in this Note shall be
construed as conferring upon the Payee or any other person the right to vote or
to consent or to receive notice as a shareholder in respect of meetings of
shareholders for the election of directors of the Company or any other matters
or any rights whatsoever as a shareholder of the Company until the Note is
converted into common stock.
 
9.       Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Colorado without regard to its conflict
of laws provisions.
 
10.       Heading: References. All headings used herein are used for convenience
only and shall not be used to construe or interpret this Note.
 
IN WITNESS WHEREOF, the Company has caused this Note to be issued on the date
first written above.
 

       
World Am, Inc.
 
   
   
  :  By:      

--------------------------------------------------------------------------------

Robert A. Hovee, Chief Executive Officer
   

 
 
-2-

--------------------------------------------------------------------------------

 